Title: To Thomas Jefferson from William Short, 7 November 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
Sn Lorenzo Nov. 7th. 1793

I had the pleasure of recieving by Mr. Blake your friendly letter of July 11th.—and answered it by one of a size so enormous that I should not have had courage to have sent it but for the recollection of your being now retired to private life. Although I have not since been so happy as to hear from you, and of course know nothing more of my affairs in Mr. Browne’s hands than there mentioned, still I indulge myself in the hope of their being safe, and it is a most pleasing hope after what had passed.
I wrote you the useless efforts I had made to obtain Cortez’s letters. I begin now to entertain hopes that you will recieve them by Mr. Blake (who has been delayed here beyond all expectations by the reasons mentioned to the Sec. of State) and who will probably set off in eight days. The book is not be found anywhere for sale, and the Archbishop of Toledo had distributed all he had. Mr. Carmichael met with him accidentally some days ago—he promised him that he would endeavor to procure a copy from a person who he believed had one he could spare—and if so he will send it by Mr. Blake. Mr. Blake will carry you also a copy of my last letter of the 7th. of October.
I could not avoid mentioning there perhaps in too warm terms the manner in which I have been treated by government, and the impression it had made on me. I have only now left vain and sterile regrets at not having followed your friendly advice of abandoning the career I had been in, and which I foolishly continued in the vain hope of being in the end employed in such a grade abroad as would enable me to return to my country in the manner I chose, and not in a low grade after so long service, which under a government that is supposed to admit of no preference but such as is founded on merit, could not but leave an idea as to me, of want both of capacity and merit—and particularly as the person at the head of the department was considered as the person best acquainted with the measure of my worth in every respect, and as it would not naturally be supposed that he was to take no part whatever in the
 
regulations and appointments of his department. When I consider therefore that the President has been, contrary to the uniform tenor of his conduct in other respects, so ready to give credit to what was reported as to my conversations at the Hague, I suppose he must have had from the beginning some disposition not to be quite so impartial as to me as I might have expected—and when this is connected with the silence of the person the most in the way of knowing me, and most naturally in the way of saying whether I was proper for the employment I wished in France (without pretending to condemn this as I am fully persuaded no person whatever is a better judge of what is the proper conduct of the head of a department) I cannot complain of any thing but my own fatality. I have given up all hopes now of being employed in any other than subordinate grades since I am sure I shall never again have so well grounded an expectation as I have had hitherto. I shall probably be unknown to your successor, who will of course and with reason remain indifferent as to my advancement—or opposed to it—and if he should be even indifferent I have no right or pretensions to expect it from the President, after the disposition he has already shewn towards me. And as to remaining in the subordinate, unsettled, and precarious state in which I have been from the month of June 1790. so as really never to know whether or where I was to be employed for any three months to come, I am so sick of it, and have felt it so prejudicial to the state of my mind, and my own feelings as to be unable to continue it longer—besides being absolutely destructive of those literary pursuits which I had begun at Paris, and which might be carried on with great facility, with diplomatick business provided one was so established as to be able to take arrangements and have access to one’s books. From the epoch abovementioned I have never ventured to take arrangements for having the books and publications I wanted sent me regularly from America, because I have at no one time known whether before the first were sent, I might not be removed from where I was and perhaps on my return to America—and yet my fatal stars have dragged me on from day to day until now. And now I am as little certain as ever as to my future destiny except so far as it depends on myself. If my fortune is saved from the hands of Mr. Browne, it will enable me to live with my moderate wants independently wherever I may chuse it, and restore to me that calm and tranquility, and that freedom from vain hopes which I have never enjoyed (though I have no body but myself to blame) since I have been in the diplomatick career. After having thus lost the best part of my life I have now nothing else left—after so many years spent therein and at my age I have been only in subordinate and precarious capacities, such as are given by other countries to inferior people, and when I return to America shall carry with me this badge of demerit and incapacity.
 
After such a publick testimonial of the inferior opinion entertained of my by those whose approbation I sought after with so much zeal, as that of the chiefs of our government, and who are certainly very competent judges, I have no right to expect that a different one will be entertained by any other part of my country. I give up all idea of publick life in future and shall content myself to live retired and forgotten, which is the only line for which I was made, and which I shall regret to the end of my days having not adopted, instead of accepting the Residence of the Hague. How much humiliation I should have saved myself—and although it was not a little to have been supplanted in the manner and by the person I was there, it would have ended there and I should have been now a settled farmer in my own country not dependent for my ease or quiet on the will of any body. But I beg pardon, for thus yielding to my feelings. My letters whenever I recollect that it is to a friend to whom I can unbosom myself I am writing, are a constant Renovare dolorem. It is a long chapter and would never end if I were not to do violence to myself. At present it can answer no purpose to give you so much ennui, and yet I insensibly yield to it in my letters.
There are circumstances which delicacy has ever prevented my mentioning and which had I known before my arrival here would have prevented me absolutely from accepting the joint commission here, as I suppose they would have prevented its being formed, had they been known to you. From the time of my arrival here when they became known to me, it was too late for repentance, and I have from that time found myself in a situation by no means agreeable, and which on particular occasions is insupportable. I hoped the joint commission would not have so long a duration and have therefore borne with it. After finding from the circumstance of the uncertainty in which our business was here, that there was little prospect of its being terminated, I proposed and Mr. Carmichael assented to write advising that the joint commission should be put an end to and the business be confided to the permanent agent here. I am so wearied out with living thus uselessly and expensively to government, in Spanish dirty filthy taverns from day to day, and under the circumstances above alluded to, that I had rather submit to any thing than continue it. I have not thought myself at liberty by any means to leave this place without either terminating the business or recieving permission from government to leave it. Otherwise I should have done it long long ago. It would have been less expensive to have kept a Minister Plenipotentiary here than to have had us both and he would certainly have been much more in the way of rendering service. I hope that our joint commission will be put an end to as we desired. It is both expensive, humiliating and useless—expensive because we are two—humiliating because we are not considered as the representatives
 
of a sovereign power, and useless because the character we are in, excludes us from all communication that can be relied on with the minister whose will would be unopposed in this business and who would understand it much sooner and better than any other if properly explained to him.
I am so sensible of the advantage and propriety of having a Minister Plenipotentiary here that I could not avoid touching on it in a late letter to the Sec. of State. This shews that I do it without interest and merely from the consideration abovementioned for my letter would prevent my being appointed even if the President had not already shewn that he did not think me proper for such grades—and that they were to be reserved for those better known or approved by him. Whoever he chuses to name is a matter of indifference to me—but it is with great deference to his better knowlege, much to be desired for the interests of both countries that one should be named and as soon as possible; and it is much to be lamented, perhaps not to be repaired, that this was not done when our joint commission was formed; it would have been still better if it had been done years ago, and this I would pawn my life to shew you to demonstration in one hours conversation. I have discharged my duty in stating it at different times as far as could be done by letter—and as to the rest I have nothing more to do, and will care as little as I can care where the interests of my country are concerned.
The present moment is particularly critical on account of the new system adopted in this war. Several of our vessels are unjustly siezed and brought into the ports of Spain, and our sailors ill treated and uselessly so. This is a delicate business and should be managed with activity and dignity. Much must depend on the manner of its being treated. I hope it will not be forgotten by our government that I have nothing to do with it, and as it would be improper do not meddle in any way. I mention this that if the mode of its being managed should be approved by government I may have no pretensions to any share in that approbation, and if not approved that I may have no part of the blame. My being here might perhaps involve me in this business in the eyes of the public unless thus expressed.
I have written to you at different times on the subject of the payments to France formerly committed to me. I hope those letters got to your hands before you left Philadelphia, and that you will have been so good as to have given any explanations that you may have thought necessary. They were dated April 5th. and June 23d.
We are quite ignorant here of every thing that passes in America except what we learn accidentally. I hope the permanent agent will take measures, which would be very possible to a permanent agent, to recieve more full and more regular information—for it is certainly necessary
 
if not essential to his forming a proper judgment in many cases on the line he ought to pursue. This letter will be inclosed to the Sec. of State. I will thank you to let me know in what manner I should address and forward your letters. I hope I shall have the real pleasure of hearing from you when you have leisure—for be assured my dear Sir, that in whatever situation of life I may be—and however dissatisfied with myself or others, I shall ever remain your sincere friend,

W Short

